As filed with the Securities and Exchange Commission on June17, 2013 1933 Act File No. 333-167730 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 4 to FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CORPORATE CAPITAL TRUST, INC. (Exact Name of Registrant as Specified in Charter) 450 S. Orange Avenue Orlando, Florida 32801 (Address of Principal Executive Offices) (866) 745-3797 (Registrant’s Telephone Number, including Area Code) Andrew A. Hyltin Chief Executive Officer CORPORATE CAPITAL TRUST, INC. CNL Center at City Commons 450 South Orange Avenue Orlando, Florida 32801 Telephone: (866) 745-3797 (Name and Address of Agent for Service of Process) Copies To: Richard Horowitz, Esq. Richard E. Baltz, Esq. Kenneth E. Young, Esq. Darren C. Skinner, Esq. Dechert LLP Arnold & Porter LLP 1095 Avenue of the Americas 555 Twelfth Street, N.W. New York, NY 10036 Washington, D.C. 20004-1206 Telephone: (212) 698-3500 Telephone: (202) 942-5000 APPROXIMATE DATE OF PROPOSED OFFERING: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box x It is proposed that this filing will become effective (check appropriate box) x when declared effective pursuant to section 8(c) SUBJECT TO COMPLETION, DATED JUNE 17, 2013 A Business Development Company Maximum Offering of 150,000,000 Shares of Common Stock Corporate Capital Trust, Inc. is an externally managed, non-diversified closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended (“1940 Act”). We are managed by CNL Fund Advisors Company and KKR Asset Management LLC, both of which are registered as investment advisers with the Securities and Exchange Commission, or the SEC. We also have elected to be treated for federal income tax purposes, and intend to qualify annually, as a regulated investment company, or a “RIC,” under the Internal Revenue Code of 1986, as amended (the “Code”). Our investment objective is to provide our shareholders with current income and, to a lesser extent, long-term capital appreciation. We are offering on a best efforts, continuous basis up to 150,000,000 shares of common stock at a current offering price of $11.10 per share. However, if our net asset value increases above our net proceeds per share as stated in this prospectus, we will sell our shares at a higher price as necessary to ensure that shares are not sold at a net price, after deduction of selling commissions and marketing support fees, that is below our net asset value per share. Also, if our net asset value per share declines below 97.5% of the public offering price, net of sales load, then, subject to certain conditions, we may suspend selling shares until the net asset value per share is greater than 97.5% of the public offering price, net of sales load. Accordingly, subscriptions for this offering will be for a specific dollar amount rather than a specified quantity of shares, which may result in subscribers receiving fractional shares rather than full share amounts. This is our initial public offering and there has been no public market for, or historical valuation of, our shares. We commenced selling shares of this offering June 16, 2011. See “Plan of Distribution.” We reserve the right to change our investment and operating policies without shareholder approval, except to the extent such approval is required by the 1940 Act. · You should not expect to be able to sell your shares regardless of how we perform. If you are able to sell your shares of common stock, you will likely receive less than your purchase price. Because you will be unable to sell your shares, you will be unable to reduce your exposure on any market downturn. · We do not intend to list our common stock on any securities exchange during or for what may be a significant time after the offering period, and we do not expect a secondary market in the common stock to develop. · We have implemented a share repurchase program , but only a limited number of shares of common stock are eligible for repurchase by us. In addition, any such repurchases will be at a price less than the current offering price in effect on the date that we initiate each quarterly repurchase offer. · You should consider that you may not have access to the money you invest for an indefinite period of time. An investment in our shares of common stock is not suitable for you if you need access to the money you invest. See “Share Repurchase Program,” “Suitability Standards” and “ Liquidity Strategy.” · Our distributions in our initial year of investment operations were not based on our investment performance, but were supported by our Advisors in the form of operating expense support payments to us.Now we are obligated to repay our Advisor and these repayments will reduce the current and future distributions that you should otherwise receive from your investment. We invest in securities that are rated below investment grade by rating agencies or that would be rated below investment grade if they were rated.Below investment grade securities, which are often referred to as “junk,” have predominantly speculative characteristics with respect to the issuer's capacity to pay interest and repay principal. They may also be illiquid and difficult to value. Investing in our common stock may be considered speculative and involves a high degree of risk, including the risk of a substantial loss of investment. See “Risk Factors” beginning on page 15 to read about the risks you should consider before buying shares of our common stock. Shares of our common stock are highly illiquid and appropriate only as a long-term investment. An investment in our common stock should be considered only by investors who can assess and bear the high degree of illiquidity and other substantial risks associated with such an investment. See “Suitability Standards” and “Risk Factors.” Depending upon the terms and pricing of any additional offerings and the value of our investments, you may experience dilution in the book value and fair value of your shares. See “Risk Factors – Risks related to an investment in our common stock – A shareholder’s interest in us will be diluted if we issue additional shares” on page 31 for more information. This prospectus contains important information about us that a prospective investor should know before investing in our common stock. Please read this prospectus before investing and keep it for future reference. A statement of additional information, dated the same date as this prospectus and containing additional information about us, has been filed with the SEC. The statement of additional information is incorporated in its entirety into this prospectus by reference and its table of contents appears on page 101. We also file with the SEC annual, quarterly, and current reports, proxy statements, and other information regarding us. You may obtain a copy of any of these filings free of charge, make shareholder inquiries or request other information about us, by contacting us by mail at Shareholder Services, Corporate Capital Trust, Inc., 450 S. Orange Ave., Orlando, FL 32801, or by telephone at 866-650-0650. These documents are also available without charge at our website at www.corporatecapitaltrust.com . The SEC maintains a web site ( www.sec.gov ) that contains the statement of additional information and other information regarding us. Investing in our common stock may be considered speculative and involves a high degree of risk, including the risk of a substantial loss of investment. See “Risk Factors” beginning on page 15 to read about the risks you should consider before buying shares of our common stock. CurrentPublic Offering Price Per Share (1) MaximumOffering Amount (1) (2) Price to public $ 11.10 $ 1,665,000,000 Sales load (3) $ 1.11 $ 166,500,000 Net proceeds to us (before expenses) (4) $ 9.99 $ 1,498,500,000 (1) Assumes all shares are sold at the offering price of $11.10 per share (as of June , 2013), which is subject to adjustment based upon, among other things, our net asset value per share. There can be no assurance we will be able to sell all the shares we have registered. (2) Your initial subscription amount must be at least $5,000 (or $4,000 for qualified plans). (3) The sales load includes up to 7% of the offering price for sales commissions, and up to 3% of the offering price for marketing support fees, neither of which will be paid by you for shares issued pursuant to our distribution reinvestment plan. The “marketing support fee” refers to the portion of the sales load available to participating broker-dealers for assistance in selling and marketing our shares. (4) In addition to the sales load, we estimate that we will incur in connection with this offering approximately $8.4 million ofadditional offering expenses through an assumed offering termination date of April 3, 2014, and we estimate that the gross proceeds for that assumed remaining offering term will be $760 million based on shares available for purchase under this offering as of March 31, 2013 and a current public offering price of $11.10 per share. Accordingly, the offering expense reimbursement rate is expected to be 1.10% of estimated gross proceeds subsequent to March 31, 2013. Because you will pay a sales load of up to 10% and offering expenses of up to 1.10% of the public offering price, if you invest $100 in our shares and pay the full sales load, at least $88.90 but less than $90.00 of your investment will actually be available to us for investment purposes.As a result, based on the current public offering price of $11.10, you would have to experience an overall total return on your investment of between 11.1% and 12.5% in order to recover the maximum sales load and expected offering expenses.See “Use of Proceeds” on page 59. Neither the SEC, the Attorney General of the State of New York nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in our shares is NOT a bank deposit and is NOT insured by the Federal Deposit Insurance Corporation or any other government agency. June , 2013 TABLE OF CONTENTS ABOUT THIS PROSPECTUS ii PROSPECTUS SUMMARY 1 FEES AND EXPENSES 10 CERTAIN QUESTIONS AND ANSWERS 12 RISK FACTORS 15 FORWARD LOOKING STATEMENTS 34 COMPANY PROFILE 35 MANAGEMENT 49 ADVISORY AGREEMENTS AND FEES 54 USE OF PROCEEDS 59 DISTRIBUTIONS 60 SELECTED FINANCIAL DATA 62 SENIOR SECURITIES 63 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 64 DESCRIPTION OF OUR CAPITAL STOCK 85 DETERMINATION OF NET ASSET VALUE 89 SUITABILITY STANDARDS 92 PLAN OF DISTRIBUTION 94 SUBSCRIPTION PROCESS 98 DISTRIBUTION REINVESTMENT PLAN 99 SHARE REPURCHASE PROGRAM 100 ADDITIONAL INFORMATION 101 TAX MATTERS 103 LEGAL MATTERS 106 EXPERTS 106 SHAREHOLDER PRIVACY NOTICE 107 FINANCIAL STATEMENTS F-1 i ABOUT THIS PROSPECTUS This prospectus is part of a registration statement we have filed with the SEC, in connection with a continuous offering process, to raise capital for us. As we make material investments or have other material developments, we will periodically provide a prospectus supplement or may amend this prospectus to add, update or change information contained in this prospectus. We will seek to avoid interruptions in the continuous offering of our common stock, but may, to the extent permitted or required under the rules and regulations of the SEC, supplement the prospectus or file an amendment to the registration statement with the SEC if our net asset value per share: (i)declines more than 10% from the net asset value per share as of the effective date of this registration statement or (ii)increases to an amount that is greater than the net proceeds per share as stated in the prospectus. However, there can be no assurance that our continuous offering will not be interrupted during the SEC’s review of any such registration statement amendment. In addition, if the net asset value per share were to decline below 97.5% of the public offering price, net of sales load, for ten continuous business days (for this purpose, any day on which the principal stock markets in the United States are open for business), then, unless and until our board of directors determines otherwise, we will voluntarily suspend selling shares in this offering until the net asset value per share is greater than 97.5% of the public offering price, net of sales load. We will supplement the prospectus in the event that we need to change the public offering price to comply with this adopted policy. You should rely only on the information contained in this prospectus. Our Managing Dealer is CNL Securities Corp., which we refer to in this prospectus as our Managing Dealer. Neither we nor our Managing Dealer has authorized any other person to provide you with different information from that contained in this prospectus. The information contained in this prospectus is complete and accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or sale of our common stock. If there is a material change in our affairs, we will amend or supplement this prospectus. Any statement that we make in this prospectus may be modified or superseded by us in a subsequent prospectus supplement. The registration statement we filed with the SEC includes exhibits that provide more detailed descriptions of the matters discussed in this prospectus. You should read this prospectus , all prospectus supplements and the related registration statement exhibits , together with additional information described below under “Additional Information.” We maintain a website at www.corporatecapitaltrust.com . Information contained on our website is not incorporated by reference into this prospectus, and you should not consider that information to be part of this prospectus. ii PROSPECTUS SUMMARY This summary highlights some of the information in this prospectus. It is not complete and may not contain all of the information that you may want to consider. To understand this offering fully, you should read carefully the entire prospectus, including the section entitled “Risk Factors,” before making a decision to invest in our common stock. Unless otherwise noted, the terms “we,” “us,” “our,” “Company” and “Corporate Capital Trust” refer to Corporate Capital Trust, Inc. We refer to CNL Financial Group, LLC as “CNL Financial Group” and to CNL Fund Advisors Company as “CNL.” We refer to KKR& Co. L.P. as “KKR& Co.” and to KKR Asset Management LLC as “KKR.” CNL and KKR serve as our investment advisors and are collectively referred to as our “Advisors.” We refer to our wholly-owned special purpose financing subsidiaries, CCT Funding LLC and Halifax Funding LLC, as “CCT Funding” and “Halifax Funding,” respectively. Our Company We are a non-diversified closed-end management investment company that has elected to be treated as a business development company under the 1940 Act. Formed as a Maryland corporation on June9, 2010, we are externally managed by CNL and KKR, which are collectively responsible for sourcing potential investments, conducting due diligence on prospective investments, analyzing investment opportunities, structuring investments and monitoring our portfolio on an ongoing basis. Both of our Advisors are registered as investment advisers with the SEC. We have elected to be treated for federal income tax purposes, and intend to qualify annually, as a regulated investment company, or a RIC, under the Code. Our investment objective is to provide our shareholders with current income and, to a lesser extent, long-term capital appreciation. We intend to meet our investment objective by investing primarily in the debt of privately owned U.S. companies with a focus on originated transactions sourced through the networks of our Advisors. We anticipate that a substantial portion of our portfolio will consist of senior and subordinated debt, which we believe offer opportunities for superior risk-adjusted returns and income generation. Our debt investments may take the form of corporate loans or bonds, may be secured or unsecured and may, in some cases, be accompanied by warrants, options or other forms of equity participation. We may separately purchase common or preferred equity interests in transactions. Our portfolio is expected to include fixed-rate investments that generate absolute returns as well as floating-rate investments that provide protection in rising interest rate and inflationary environments. We will seek to build on the strong investment expertise and sourcing networks of our Advisors and adhere to an investment approach that emphasizes strong fundamental credit analysis and rigorous portfolio monitoring. We intend to be disciplined in selecting investments and focus on opportunities that we perceive offer favorable risk/reward characteristics and relative value. We believe the market for lending is currently characterized by significant demand for capital and that we will therefore have considerable opportunities as a provider of capital to achieve attractive pricing and terms on our investments. We are raising funds with the goal of serving our target market and capitalizing on what we believe is a compelling and sustained market opportunity. See “Company Profile” beginning on page 35. Use of Proceeds We will use the net proceeds from this offering to make investments in accordance with our investment objective and by following the strategies described in this prospectus. These proceeds also may be used for working capital purposes. See “Use of Proceeds” beginning on page 59. Based on prevailing market conditions, we will invest the proceeds from each weekly subscription closing generally within 30-90days. The precise timing will depend on the availability of investment opportunities that are consistent with our investment objective and strategies. Until we are able to find such investment opportunities, we intend to invest the net proceeds of this offering primarily in cash, cash equivalents, U.S.government securities, money market funds and high-quality debt instruments maturing in one year or less from the time of investment. This is consistent with our status as a business development company and our intention to qualify annually as a RIC. We may also use a portion of the net proceeds to reduce our borrowings under revolving credit agreements, to pay our operating expenses and fund distributions to shareholders.In addition, we will pay management fees under the Investment Advisory Agreement as described elsewhere in this prospectus. Distribution Policy On June8, 2011, we began authorizing and paying monthly distributions to our shareholders. Because we intend to maintain our qualification as a RIC, we intend to distribute at least 90% of our annual taxable income to our shareholders. Our board of directors meets quarterly to declare weekly distribution record dates and monthly distribution payment dates. However, there can be no assurance that we will be able to pay distributions at a specific rate or at all. Each year, a statement on Internal Revenue Service Form1099-DIV identifying the source of the distribution is mailed to our shareholders. See “Distributions” on page 60. We may fund our cash distributions to shareholders from any sources of funds available to us, including fee reductions by our Advisors that may be subject to repayment, as well as offering proceeds and borrowings.We have not established limits on the amount of funds we may use from any available sources to make distributions.Distributions from the proceeds of this offering or from borrowings could also reduce the amount of capital we ultimately invest in portfolio companies. Our distributions in our initial year of investment operations resulted from operating expense support payments by our Advisors to us that we are obligated to repay within three years.You should understand that such distributions were not based on our investment performance.You should also understand that our repayments to our Advisors in current and future periods will reduce the distributions that you would otherwise be entitled to receive.There can be no assurance that we will achieve the performance necessary to sustain our distributions, or that we will be able to pay distributions at a specific rate, or at all.Our Advisors have no obligation to reduce their advisory fees or otherwise reimburse expenses in future periods. The general sources of paid distributions attributable to the years ended December31, 2012 and December 31, 2011 were as follows: 2012 2011 Sources of Paid Distributions: Amount Percentage Amount Percentage Investments operations $ 23,321,854 100.0 % $ 5,113 0.6 % Expense support from Advisors — — 850,557 99.4 % Borrowings — Paid-in capital (tax return of capital) — Total Paid Distributions $ 23,321,854 100.0 % $ 855,670 100.0 % Our Advisors Our investment advisers are CNL, which is responsible for the overall management of our activities, and KKR, which is responsible for the day-to-day management of our investment portfolio. Under the overall supervision of our board of directors, CNL provides its investment advisory services under an investment advisory agreement with us, or the Investment Advisory Agreement, as amended, and its administrative services under an administrative services agreement with us, or the Administrative Services Agreement. KKR provides its services under a sub-advisory agreement with CNL and us, or the Sub-Advisory Agreement. See “Advisory Agreements and Fees” beginning on page 54. Our investment process is a collaborative effort between CNL and KKR and benefits from the combined business and specific industry knowledge, transaction expertise and deal-sourcing capabilities they bring. To facilitate communication and coordination, our Advisors hold regular meetings to plan and discuss our investment strategy, potential investment opportunities, current market developments and investment goals. We believe their joint involvement in our business will provide us with substantial market insight and valuable access to investment opportunities. About CNL CNL is a wholly owned subsidiary of CNL Financial Group, a leading private investment management firm providing global real estate and alternative investment opportunities. Since inception in 1973, CNL Financial Group or its affiliates have formed or acquired companies with more than $26 billion in assets. Over its history, CNL Financial Group has developed a contrarian investment philosophy and has invested through various market cycles in a broad range of industries, asset classes and geographies. Its sponsorship and management of a wide range of investment programs have fostered extensive experience investing in and lending to companies operating in the retail, restaurant, health care, hotel, leisure and recreation industries.CNL Financial Group has developed an investment philosophy that seeks to protect the downside, values quality over quantity and seeks to focus on underserved, undercapitalized markets. By championing a long-term perspective that focuses on building partnerships that extend beyond one transaction, CNL Financial Group has developed a broad network of business relationships, which we will have access to and from which we will benefit. CNL Financial Group strives to create enduring value by applying its TIC Principle™, which focuses on investing in the right Talent to work on the right Ideas with the Capital they need to succeed. Based in Orlando, Florida, CNL Financial Group is indirectly owned and controlled by James M. Seneff, Jr. About KKR KKR is a subsidiary of KKR& Co., a leading global investment firm with $75.5billion in assets under management as of December31, 2012 and a 36-year history of leadership, innovation and investment excellence. Founded in 1976, KKR& Co. is a global firm with 16 offices and over 900 employees, including more than 300 investment professionals as of December31, 2012. It operates an integrated global platform for sourcing and executing investments across multiple industries, asset classes and geographies, and its executives are incentivized to think of KKR as “one firm” and to promote the success of all of its endeavors. Since its inception, KKR &Co. has completed more than 250 private equity transactions with a total transaction value of over $470 billion. As of December31, 2012, KKR had $17.9 billion of assets under management. 2 KKR& Co. operates with a single culture that rewards investment discipline, creativity, determination and patience and the sharing of information, resources, expertise and best practices across offices and asset classes, subject to well-defined information sharing policies and procedures. Because it believes that deep industry knowledge is integral to sourcing deals, working with portfolio companies and creating value for investors, its investment professionals are organized in industry-specific teams that focus on nine core industries that require specialized knowledge and experience. These teams conduct their own primary research, develop views on industry themes and trends and proactively work to identify companies in which to invest, often on an exclusive basis. We believe this industry approach allows investment teams to become experts within their sectors and build strong relationships with companies needing capital, while covering the full corporate credit space. See “Company Profile – Our Advisors” beginning on page 35. Market Opportunity We pursue a strategy focused on investing primarily in the debt of privately owned U.S. companies with a focus on originated transactions sourced through the networks of our Advisors. We believe that the size of the market and these companies’ demand for flexible sources of capital create an attractive investment environment for a number of reasons, including the following: · Current Economic Uncertainty. Although U.S. financial conditions appear to have improved since March 2009, significant economic uncertainty remains. Because of this uncertainty, interest rate spreads remain at or near historically high levels as investors demand more compensation for taking credit risk, particularly in the corporate debt markets. Given these market conditions, it is our view that senior and subordinated debt transactions represent attractive investment opportunities. · Large Amount of Corporate Debt Coming Due. We believe that up to $850 billion of debt will need to be refinanced over the next five years as existing debt facilities mature. We believe that the need for refinancing, when combined with the scarcity of debt financing, should increase aggregate borrowing demand and lending opportunities for us. · Significant Private Equity Capital Available for New Transactions. In addition to general refinancing opportunities that rely heavily on debt financing, we believe there is a large pool of committed but uninvested capital, both in the United States and globally, available for use in new private equity investments. Industry sources suggest that as of January2013, there was more than $428 billion of private equity capital available for private equity investments in the United States alone. We expect that as a result of their investable capital, private equity firms will be active investors in U.S. medium- and large-sized companies over the next few years and will require significant amounts of debt to finance their transactions. · Greater Demand for Non-Traditional Sources of Debt Financing. We believe that many traditional sources of debt are imposing significant conditions and less attractive pricing in their financing commitments since the recent financial crisis because of the strain the crisis has placed on their balance sheets. We believe that these institutions have also become less focused on building a constructive, long-term relationship with borrowers. Consequently, we believe there is an increasing trend for companies to seek financing from other sources, such as our company, that are able to develop trusted relationships with borrowers and offer a higher degree of certainty. · Business Environment. As new banking regulations, such as those implementing the 2010 Basel Committee on Banking Supervision’s Third Accord (or, Basel III) and the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (or, the Dodd-Frank Act), require financial institutions to meet increased capital requirements, we believe it will become difficult and inefficient for these institutions to meet the financing needs of growing medium- to large-sized companies.This, in our view will continue to provide us with a market opportunity to deploy capital through primary issuance securities to this growing segment of the U.S. economy. See “Company Profile – Market Opportunity” beginning on page 36. Our Competitive Advantages As a business development company with a particular focus on lending activities, we experience competition from other business development companies, commercial banks, specialty finance companies, open-end and closed-end investment companies, opportunity funds, private equity funds and institutional investors, many of which generally have had greater financial resources than we do for the purposes of lending to U.S. businesses within our stated investment focus. These competitors may also have a lower cost of capital, may be subject to less regulatory oversight, and may have lower overall operating costs. The level of competition impacts both our ability to raise capital, find suitable corporate borrowers that meet our investment criteria and acquire and originate loans to these corporate borrowers. We may also face competition from other funds in which affiliates of KKR participate or advise. 3 We believe we have the following competitive advantages over other capital providers that operate in the markets we target and allow us to take advantage of the market opportunity we have identified: · Proprietary Sourcing and Deal Origination . Our Advisors, through their deep industry relationships and investment teams that actively source new investments, provide us with immediate access to an established source of proprietary deal flow. CNL and KKR have built leading franchises and deep relationships with major companies, financial institutions and other investment and advisory institutions for sourcing new investments. KKR’s investment professionals are also organized into industry groups that conduct their own primary research, develop views on industry themes and trends and proactively work to identify companies in which to invest, often on an exclusive basis. We believe that our Advisors’ broad networks and the internal deal generation strategies of their investment teams create favorable opportunities to deploy capital across a broad range of originated transactions that have attractive investment characteristics. · Focusing on Preserving Capital and Minimizing Losses . We believe that protecting principal and avoiding capital losses are critical to generating attractive risk-adjusted returns. Toward that end, our investment process is designed to: (i)utilize our Advisors’ proprietary knowledge and deep industry relationships to identify attractive prospective portfolio companies, (ii)conduct rigorous due diligence to evaluate the creditworthiness of, and potential returns from, credit investments in such portfolio companies, (iii)stress test prospective investments to assess the viability of potential portfolio companies in a downside scenario and their ability to repay principal and (iv)structure investments and design covenants and other rights that anticipate and mitigate issues identified through this process. · Experienced Management and Investment Expertise . Our Advisors each has more than 35 years of investment experience that spans a broad range of economic, market and financial conditions. By accessing their combined resources, skills and experience, we believe we benefit from CNL’s contrarian investment philosophy of focusing on underserved, undercapitalized markets and KKR’s rigorous investment approach, industry expertise and experience investing throughout a company’s capital structure. · Disciplined Credit Analysis and Portfolio Monitoring . Our Advisors provide us with immediate access to an established platform for evaluating investments, managing risk and focusing on opportunities that generate superior returns with appropriate levels of risk. Through KKR, we benefit from an investment infrastructure that currently employs more than 200 investment professionals, including more than 50 credit-focused investment professionals that currently track over 400 corporate credits. This platform should allow for intensive due diligence to filter investment opportunities and help select investments that offer the most favorable risk/reward characteristics. · Versatile Transaction Structuring and Flexible Capital . Our Advisors have experience and expertise in evaluating and structuring investments at all levels of a company’s capital structure and with varying features, providing numerous tools to manage risk while preserving opportunities for income, capital preservation and, to a lesser extent, long-term capital appreciation. We seek to capitalize on this expertise to produce an investment portfolio that performs in a broad range of economic conditions while meeting the unique needs of a broad range of borrowers. Although we are subject to regulation as a business development company, we are not subject to many of the regulatory limitations that govern traditional lending institutions. As a result, we believe that we can be more flexible in selecting and structuring investments and adjusting investment criteria. We believe borrowers view this flexibility as a benefit, making us an attractive financing partner. · Long-Term Investment Horizon . We believe that our flexibility to make investments with a long-term perspective provides us with the opportunity to generate favorable returns on invested capital and expands the types of investments that we may consider. The long-term nature of our capital helps us avoid disposing of assets at unfavorable prices and we believe makes us a better partner for portfolio companies. · Limited Leverage . We anticipate maintaining a relatively low level of leverage compared to traditional financial institutions and many unregulated investment funds. We believe that limiting our leverage will reduce volatility and risk in our portfolio. Furthermore, by maintaining prudent leverage levels, we believe we will be better positioned to weather market downturns. We do not foresee at any time reaching the 200% asset coverage ratio limitation for business development companies, as defined in the 1940 Act.We expect to borrow funds, including deemedsenior securities, at an asset coverage ratio of approximately 250%. See “Company Profile – Our Competitive Advantages” beginning on page 37. 4 Our Investment Strategy Our investment strategy focuses on creating an investment portfolio that generates superior risk-adjusted returns by carefully selecting investments through rigorous due diligence and actively managing and monitoring our portfolio. When evaluating an investment, we use the resources of our Advisors to develop an investment thesis and a proprietary view of a potential portfolio company’s intrinsic value. We believe that a flexible approach to investing allows us to take advantage of opportunities that offer favorable risk/reward characteristics. While we consider each investment opportunity independently, we generally focus on portfolio companies that share the following characteristics: · Enterprise Size . We seek to provide capital to medium- and large-sized companies, which typically have more defensible market positions, stronger franchises and operations and better credit characteristics relative to their smaller peers. Although there are no strict lower or upper limits on the enterprise value of a company in which we may invest, we expect to focus on companies with enterprise values ranging from $100 million to $4 billion. We use the term “enterprise value” to refer to the acquisition value of an entire company based on the combined debt and equity value of such company. · Capital Structure . Our portfolio consists primarily of senior and subordinated debt, which may in some cases be accompanied by warrants, options, equity co-investments, or other forms of equity participation. We seek to invest in companies that generate free cash flow at the time of our investment and benefit from material investments from well-known equity investors. · Management Team . We seek to prioritize investing in companies with strong, existing management teams that we believe have a clear strategic vision, long-standing experience in their industry and a successful operating track record. We favor companies in which management’s incentives appear to be closely aligned with the long-term performance of the business, such as through equity ownership. · Stage of Business Life Cycle . We seek mature, privately owned businesses that have long track records of stable, positive cash flow. We do not intend to invest in start-up companies or companies with speculative business plans. · Industry Focus . While we will consider opportunities within all industries, we seek to prioritize industries having, in our view, favorable characteristics from a lending perspective. For example, we seek companies in established industries with stable competitive and regulatory frameworks, where the main participants have enjoyed predictable, low-volatility earnings. We give less emphasis to industries that are frequently characterized by less predictable and more volatile earnings. · Geography . As a business development company under the 1940 Act, we focus on and invest at least 70% of our total assets in U.S. companies. To the extent we invest in foreign companies, we intend to do so in accordance with 1940 Act limitations and only in jurisdictions with established legal frameworks and a history of respecting creditor rights, including countries that are members of the European Union, as well as Canada, Australia and Japan. While we believe that the criteria listed above are important in identifying and investing in portfolio companies, we consider each investment on a case-by-case basis. It is possible that not all of these criteria will be met by each portfolio company in which we invest. There is no limit on the maturity or duration of any investment in our portfolio. We anticipate that substantially all of the investments held in our portfolio will have either a sub-investment grade rating by Moody’s Investors Service and/or Standard& Poor’s or will not be rated by any rating agency. Investment sizes will vary as our capital base changes and will ultimately be at the discretion of our Advisors subject to oversight by our board of directors. Other Factors Affecting Portfolio Construction As a business development company that is regulated under the 1940 Act and intends to qualify annually as a RIC under the Code, our investment activities are subject to certain regulatory restrictions that will shape our portfolio construction. These restrictions include requirements that we invest our capital primarily in U.S. companies that are privately owned, as well as investment diversification and source of income criteria that are imposed by the Code. For a description of certain valuation risks associated with our investments in privately owned companies,see “Risk Factors – A significant portion of our investment portfolio is recorded at fair value as determined in good faith by our board of directors and, as a result, there is and will be uncertainty as to the value of our portfolio investments” on page 16. In addition, we generally are not permitted to co-invest alongside certain affiliates of our Advisors in privately negotiated transactions , absent an exemptive order from the SEC. On May 21, 2013, the SEC issued an order granting us exemptive relief that expands our ability to co-invest with certain of our affiliates in privately negotiated transactions . Subject to the conditions specified in the exemptive order, we are permitted to co- invest with those affiliates in certain additional investment opportunities, including investments originated and directly negotiated by KKR. 5 Portfolio and Investment Activity As of March 31, 201 3 , our investment program consisted of two main components.First, since the inception of our investment activities we have been engaged in the direct purchase of debt securities primarily issued by portfolio companies, and these debt securities were acquired through both secondary market and primary issuance transactions. We refer to this investment component as our investment portfolio in this prospectus. Second, beginning in November 2012, we have been increasing our economic exposure to portfolio companies by entering into a total return swap, or TRS, arrangement with a commercial bank counterparty and directing the creation of a portfolio of underlying corporate bonds and loans that serve as reference assets under the TRS.We refer to this investment component as either our portfolio of TRS reference assets , or our TRS Portfolio. In the case of our portfolio of TRS reference assets, we receive all: (i) realized income and fees and (ii) realized capital gains generated by TRS reference assets.In return, we must pay quarterly to the TRS counterparty a payment consisting of: (i) realized capital losses and (ii) financing costs that are based on (i) floating interest rate and (ii) the settled notional amount of TRS reference assets. The settled notional amount of TRS reference assets is the net aggregate of notional amounts where the purchase and sale of reference assets underlying total return swaps have been settled by the counterparty and serves as the basis for paying financing charges to the counterparty under the TRS Agreements.The total notional amount of TRS reference assets includes the effect of purchases and sale of reference assets where trade settlement is pending. At the end of the TRS contract life, we will receive additional economic benefit if the net value of the portfolio of TRS reference assets appreciates relative to the settlement date TRS notional amount.Correspondingly, we will be required to pay the counterparty the amount, if any,by which thenet value of the portfolio of TRS reference assets declines relative to the settlement date TRS notional amount. We do not own, or have physical custody of, the TRS reference assets. The TRS reference assets are not direct investments by us. As of March 31, 2013, our investment portfolio of 128 portfolio companies was diversified across 23 industry classifications, as compared to our investment portfolio as of December 31, 2012 that consisted of 126 portfolio companies diversified across 23 distinct industry classifications. As of March 31, 201 3 , the TRS reference assets consisted of 73 portfolio companies diversified across 19 distinct industry classifications, as compared to our TRS reference assets as of December 31, 2012 that consisted of 47 portfolio companies diversified across 18 distinct industry classifications. The information presented in the following table is for further analysis of our investment portfolio and our TRS Portfolio. However, our investment program is not managed with any specific investment diversification or dispersion target goals. The following table summarizes the composition of our investment portfolio and our TRS Portfolio based on fair value as of March 31, 201 3 , excluding our short term investments . Fair Value Summary As of March 31, 201 3 Asset Category Investment Portfolio at Fair Value Percentage of Investment Portfolio TRS Portfolio at Fair Value Percentage of TRS Portfolio Senior debt securities $ 647,015,592 75.5 % $ 285,814,006 82.5 % Subordinated debt securities 204,291,490 23.8 60,514,548 17.5 Total debt securities 851,307,082 99.3 346,328,554 Common stock 511,755 — — Preferred stock 5,082,916 0.6 — — Total equity securities 5,594,671 0.7 — — Total $ 856,901,753 100.0 % $ 346,328,554 100.0 % For a further discussion of our investment activities and investment attributes of both our investment portfolio and our portfolio of TRS reference assets , see “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Portfolio and Investment Activity.” Advisor Fees We pay CNL a fee for its services under the Investment Advisory Agreement. The fee consists of two components: a management fee and an incentive fee. The Sub-Advisory Agreement between CNL and KKR provides that KKR receives 50% of all fees payable to CNL under the Investment Advisory Agreement. The management fee is calculated at an annual rate of 2% of our average gross assets and is payable monthly in arrears. The incentive fee comprises the following two parts: · An incentive fee on net investment income, which we refer to as the subordinated incentive fee on income, is calculated and payable quarterly in arrears and is based upon our pre-incentive fee net investment income for the immediately preceding quarter. The quarterly incentive fee on net investment income is (a)100% of the pre-incentive fee net investment income of between 1.75% and 2.1875% of average adjusted capital, plus (b)20% of pre-incentive fee net investment income in excess of 2.1875% of average adjusted capital. 6 · An incentive fee on capital gains is calculated and payable in arrears as of the end of each calendar year. It is equal to 20% of our realized capital gains on a cumulative basis from inception through the end of such calendar year, computed net of all realized capital losses and unrealized capital depreciation on a cumulative basis, less the aggregate amount of any previously paid incentive fees on capital gains as calculated in accordance with U.S. generally accepted accounting principles (GAAP) (subject to the limitation discussed in the next paragraph). From and after January1, 2013, for purposes of computing the performance-based incentive fee payable to the Advisors, we disregard any gains associated with the TRS interest spread (which represents the difference between (i)the interest and fees received on total return swaps, and (ii)the interest paid to the total return swaps counterparty on the settled notional value of total return swaps), and we only consider the net realized gains or losses on the termination or maturity of total return swaps for the purpose of testing and computing incentive fees on capital gains that may be payable annually to the Advisors. The incentive fee may induce our Advisors to make investments on our behalf that are more risky or more speculative than would otherwise be the case. Similarly, because our management fee is calculated based upon our gross assets (including any borrowings for investment purposes), our Advisors may be encouraged to use leverage to make additional investments. See “Risk Factors – Risks related to our Advisors and their respective affiliates – Our incentive fee may induce our Advisors to make speculative investments” on page 19. See “Advisory Agreements and Fees” beginning on page 54. Suitability Standards Pursuant to applicable state securities laws, shares of common stock offered through this prospectus are suitable only as a long-term investment for persons of adequate financial means who have no need for liquidity in this investment. Initially, there is not expected to be any public market for the shares, which means that investors will likely have limited ability to sell their shares. As a result, we have established suitability standards which require investors to have either: (i)a net worth of at least $70,000 and an annual gross income of at least $70,000, or (ii)a net worth of at least $250,000. Under these standards, net worth does not include your home, home furnishings or personal automobiles. In addition, our Managing Dealer will require that a potential investor (1)can reasonably benefit from an investment in us based on such investor’s overall investment objectives and portfolio structuring; (2)is able to bear the economic risk of the investment based on the prospective shareholder’s overall financial situation; and (3)has apparent understanding of (a)the fundamental risks of the investment, (b)the risk that such investor may lose his or her entire investment, (c)the lack of liquidity of our shares, (d)the background and qualifications of our Advisors and (e)the tax consequences of the investment. See “Suitability Standards” beginning on page 92 for further details and additional suitability requirements that may apply to specific states. Plan of Distribution We are offering on a best efforts, continuous basis up to 150,000,000 shares of our common stock at our current offering price of $11.10 per share. Our Managing Dealer is CNL Securities Corp., which is an affiliate of CNL and a member of the Financial Industry Regulatory Authority, or FINRA, and the Securities Investor Protection Corporation, or SIPC. Our Managing Dealer is not required to sell any specific number or dollar amount of shares, but has agreed to use its best efforts to sell the shares offered. The minimum permitted purchase is $5,000 in shares of our common stock (or $4,000 for qualified plans). We will sell our shares on a continuous basis at the current offering price of $11.10. If or when our net asset value per share increases above our net proceeds per share as stated in this prospectus, our board of directors will increase our public offering price to ensure that shares are sold at a net price, after deduction of selling commissions and marketing support fees, that is not below our net asset value per share. See “Plan of Distribution” beginning on page 94. How to Subscribe Investors who meet the suitability standards described in this prospectus may purchase shares of our common stock. Investors seeking to purchase shares of our common stock should proceed as follows: · Review this entire prospectus and any appendices and supplements accompanying this prospectus. · Complete and execute a subscription agreement and submit the completed subscription agreement to a selected broker-dealer. A specimen copy of the subscription agreement is included in this prospectus as Appendix A. · Your investment funds for the full purchase price of the shares of our common stock must be submitted with your subscription agreement. Your initial subscription amount must be at least $5,000 (or $4,000 for qualified plans). Any purchases thereafter must be at least $500. · Direct a funds wire to UMB Bank, N.A. as EA for Corporate Capital Trust, ABA Routing #101000695, Account #, FBO (Investor’s Name); or · Make any check payable to “UMB Bank, N.A., as EA for Corporate Capital Trust, Inc.” or, if purchasing for a qualified plan or brokerage account, the custodian of record. 7 We schedule weekly closings on subscriptions received and accepted by us. Subscriptions will be effective only upon our acceptance, and we reserve the right to reject any subscription in whole or in part. Subscriptions will be accepted or rejected within 30 days of receipt by us and, if rejected, all funds will be returned to subscribers without deduction for any expenses within ten business days from the date the subscription is rejected. We are not permitted to accept a subscription until at least five business days after the date you receive this prospectus. See “Subscription Process” on page 98. Shareholder Liquidity Strategy On or before December31, 2018, our board of directors must consider, but is not required to recommend, a liquidity event for our shareholders. A liquidity event could include: (i)a listing of our shares on a national securities exchange, (ii)a merger or another transaction approved by our board of directors in which our shareholders will receive cash or shares of a listed company, or (iii)a sale of all or substantially all of our assets either on a complete portfolio basis or individually followed by a liquidation. We do not know at this time what circumstances will exist in the future and therefore we do not know what factors our board of directors will consider in determining whether to pursue a liquidity event in the future. Prior to a liquidity event, our share repurchase program may provide a limited opportunity for you to have your shares of common stock repurchased as described below. See “Company Profile – Shareholder Liquidity Strategy” beginning on page 48. Our Distribution Reinvestment Plan We have adopted a distribution reinvestment plan that allows our shareholders to have the full amount of their distributions reinvested in additional shares of our common stock. See “Distribution Reinvestment Plan” on page 99. Share Repurchase Program We commenced our share repurchase program in July 2012 and the first repurchase of shares occurred in August 2012.We limit repurchases in each quarter to 2.5% of the weighted average number of shares of our common stock outstanding in the prior four calendar quarters.We currently intend to limit the number of shares to be repurchased during any calendar year to the number of shares we can repurchase with the proceeds we receive from the issuance of shares of our common stock under our distribution reinvestment plan. At the discretion of our board of directors, we may also use cash on hand, cash available from borrowings and cash from the sale of our investments as of the end of the applicable period to repurchase shares. Our board of directors may amend, suspend or terminate the share repurchase program upon 30 days’ notice. All shares purchased by us pursuant to the terms of each tender offer will be retired and thereafter will be authorized and unissued shares. See “Share Repurchase Program” beginning on page 100. Reports to Shareholders Within 45days after the end of each fiscal quarter, we are required to file our quarterly report on Form 10-Q. Within 90 days after the end of each fiscal year, we are required to file our annual report on Form 10-K. We will provide a copy of our annual report on Form 10-K to all shareholders of record as of the end of each fiscal year shortly after filing it with the SEC. These reports, including any prospectus supplements, current reports on Form 8-K and any amendments to these listed reports are made available free of charge on our website at www.corporatecapitaltrust.com and on the SEC’s website at www.sec.gov . See “Additional Information – Reports to Shareholders” beginning on page 102. Taxation of Our Company We have elected to be treated, and intend to qualify annually, as a RIC under Subchapter M of the Code. As a RIC, we generally will not have to pay corporate-level federal income taxes on ordinary income or capital gains we distribute to our shareholders from our tax earnings and profits. To maintain our RIC qualification, we must continue to meet specified source-of-income and asset diversification requirements and distribute annually at least 90% of our ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses, if any. We will monitor our transactions to endeavor to prevent our disqualification as a RIC. See “Tax Matters” beginning on page 10 3 . 8 Risk Factors An investment in our common stock involves a high degree of risk and may be considered speculative. You should carefully consider the information found in “Risk Factors” beginning on page 15 before deciding to invest in shares of our common stock. Risks involved in an investment in us include (among others) the following: · We were formed on June 9, 2010, and commenced operations on June 16, 2011 upon meeting our minimum offering requirement of selling, in aggregate, $2 million in common stock. We are subject to all of the business risks and uncertainties associated with any business with a relatively short operating history, including the risk that we will not achieve our investment objective and that the value of our common stock could decline substantially. · You should not expect to be able to sell your shares regardless of how we perform. · If you are able to sell your shares of common stock, you will likely receive less than your purchase price and the current net asset value per share.Because you will be unable to sell your shares, you will be unable to reduce your exposure on any market downturn. · We do not intend to list our common stock on any securities exchange during or for what may be a significant time after the offering period, and we do not expect a secondary market in the shares to develop. · We have implemented a share repurchase program, but only a limited number of shares of common stock are eligible for repurchase by us. In addition, any such repurchases will be at a price less than the current offering price in effect on the date that we initiate each quarterly repurchase offer. · You should consider that you may not have access to the money you invest for an indefinite period of time. · An investment in our shares of common stock is not suitable for you if you need access to the money you invest. See “Share Repurchase Program,” “Suitability Standards” and “Liquidity Strategy.” · Our distributions in our initial year of investment operations were not based on our investment performance, but were supported by our Advisor in the form of operating expense support payments.Now we are obligated to repay our Advisor and these repayments will reduce the current and future distributions that you should otherwise receive from your investment. · Our portfolio companies may request our assistance in the management of their affairs, however we may not have director or shareholder controls over the business affairs of the companies to which we loan capital. In addition, our investments in portfolio companies will be structured to be held until maturity and may not provide us with favorable terms for short term liquidity of the capital that we invest in them. · We have not established any limit on the extent to which we may use borrowings or proceeds from this offering to fund distributions to shareholders, which may reduce the amount of capital we ultimately invest in assets, and there can be no assurances that we will be able to sustain distributions at any particular level. Our distributions may exceed our earnings, particularly during the period before we have substantially invested the net proceeds from this offering, which may result in commensurate reductions in net asset value per share. · This is a “best efforts” offering and, if we are unable to raise substantial funds we will be more limited in the number and type of investments we may make. As a result, our ability to diversify will be constrained. · Our investments may include original issue discount instruments. To the extent original issue discount constitutes a portion of our income, we will be exposed to typical risks associated with such income being required to be included in taxable and accounting income prior to receipt of the cash representing such income. · You should not rely on your own broker-dealer to make an independent review and investigation of the terms of this offering. Because you should not rely on your broker-dealer, you will not have the benefit of any independent review and evaluation of the terms of this offering by our Managing Dealer. In addition, we do not, and do not expect to, have research analysts reviewing our performance or our securities on an ongoing basis. Therefore, you will not have an independent review of our performance and the value of our common stock relative to other publicly traded companies. · The TRS entered into by our wholly-owned financing subsidiary exposes us to certain risks, including market risk, liquidity risk, counterparty risk and other risks associated with the use of leverage. Where indicated, some of our data includes TRS reference assets that are owned and held by a counterparty to the TRS. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Portfolio and Investment Activity” for more information. *** ** 9 FEES AND EXPENSES The following table is intended to assist you in understanding the costs and expenses that an investor in shares of our common stock will bear, directly or indirectly. Other expenses are estimated and may vary. The following table and example should not be considered a representation of our future expenses. Actual expenses may be greater or less than shown. Except where the context suggests otherwise, whenever this prospectus contains a reference to fees or expenses paid by “you” or “us” or that “we” will pay fees or expenses, shareholders will indirectly bear such fees or expenses. Shareholder transaction expenses (as a percentage of offering price) Sales load(1) % Offering expenses (2) % Distribution reinvestment plan fees(3) — % Total shareholder transaction expenses % Annual expenses (as a percentage of net assets attributable to common shares) (4) Base management fee(5) % Incentive fees(6) % Interest payments on borrowed funds(7) % Acquired fund fees and expenses(8) 0.02 % Other expenses(9) % Total annual expenses 6.17 % Example : We have provided an example of the projected dollar amount of total expenses that would be incurred over various periods with respect to a hypothetical $1,000 investment in our common stock. In calculating the following expense amounts, we have assumed that: (1)we have indebtedness, including deemed senior securities from the TRS arrangement,equal to 67% of our average net assets, (2)that our annual operating expenses remain at the levels set forth in the table above, (3)that the annual return on investment before fees and expenses is 5%, (4)that the net return after payment of fees and expenses is distributed to shareholders and reinvested at net asset value, and (5)that subscribers to our shares will pay an up-front selling commission of up to 7% and a marketing support fee of up to 3% with respect to common stock sold by us in this offering. 1Year 3Years 5Years 10Years You would pay the following expenses on a $1,000 investment, assuming a 5% annual return from investment income: (4) $ $ 257 $ 353 $ 588 You would pay the following incremental incentive fees on a $1,000 investment, assuming 5% annual return from realized capital gains: $
